60DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pages 7 and 8 filed 09/27/2021, with respect to the rejection of claims 2, 4, 12, and 14 under 35 U.S.C. §112(b) have been fully considered in light of the amended claims and are persuasive.  The rejections of claims 2, 4, 12, and 14 has been withdrawn. 
In light of amended claims 1 and 11 which incorporate the subject matter of claims 2 and 12 which had been indicated as containing allowable subject matter, the rejections of claims 1 and 11 and all dependent claims have been withdrawn.
Claims 1, 3-11 and 13-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LEON W RHODES, JR/Examiner, Art Unit 2852